10-4293-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A088 726 282
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1       At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       MING LIANG ZHENG
14                Petitioner,
15
16                         v.                                   10-4293-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Adedayo O. Idowu, New York, NY
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Thomas B. Fatouros, Senior
27                                     Litigation Counsel; Robert Michael
28                                     Stalzer, Trial Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Ming Liang Zheng, a native and citizen of the People’s

 6   Republic of China, seeks review of the September 28, 2010,

 7   order of the BIA, affirming the February 4, 2009, decision

 8   of Immigration Judge (“IJ”) Robert Weisel, denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Ming-

11   Liang Zheng, No. A088 726 282 (B.I.A. Sept. 28, 2010), aff’g

12   No. A088 726 282 (Immig. Ct. N.Y. City Feb. 4, 2009).    We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s opinions.   See Zaman v. Mukasey, 514

17   F.3d 233, 237 (2d Cir. 2008) (per curiam).    The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey,     534 F.3d 162, 167

20   (2d Cir. 2008).

21       The agency’s adverse credibility determination is based

22   on substantial evidence given inconsistencies in Zheng’s

23   testimony and inconsistencies between his testimony, written

                                  2
 1   application, and record evidence.    See 8 U.S.C.

 2   § 1158(b)(1)(B)(iii).    Although Zheng testified that police

 3   began searching for him in China in December 2006 because of

 4   his practice of Falun Gong, he also testified that police

 5   only began searching for him after it was revealed that he

 6   was a Falun Gong practitioner in January 2007, and a letter

 7   from his mother stated that police began searching for him

 8   only after he ran away following the public disclosure of

 9   his practice of Falun Gong.    Because Zheng’s only

10   explanation for these discrepancies – that he was sought in

11   December 2006 for his opposition to pollution at a local

12   factory and sought in January 2007 for his practice of Falun

13   Gong – did not address why he testified that he was sought

14   by the police in December 2006 for his practice of Falun

15   Gong, the agency was not compelled to accept this

16   explanation.    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

17   Cir. 2005).    In addition, contrary to Zheng’s argument,

18   because none of the evidence Zheng provided rehabilitates

19   his inconsistent testimony regarding whether police searched

20   for him in December 2006 because of his Falun Gong practice,

21   the record does not compellingly suggest that the agency

22   ignored any record evidence.    See Xiao Ji Chen v. U.S. Dep’t

23   of Justice, 471 F.3d 315, 337 n. 17 (2d Cir. 2006).    Based

                                    3
 1   on the agency’s reasonable adverse credibility

 2   determination, it did not err in denying Zheng asylum,

 3   withholding of removal, and CAT relief, as these claims

 4   shared the same factual predicate.    See Paul v. Gonzales,

 5   444 F.3d 148, 156 (2d Cir. 2006) (withholding of removal);

 6   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523

 7   (2d Cir. 2005) (CAT).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    4